DETAILED ACTION
Response to Amendment
Claim 1 has been amended.
Claim 8 has been added.
Claims 1-8 are pending and have been considered on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the structure of the solar cell, does not reasonably provide enablement for selection of perovskite materials which render the transport layer and perovskite compound of particular conduction band separation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The breadth of the claims comprises an extremely broad tin perovskite compound with no limitations other than the identification of A and X as a monovalent cation and a halogen anion respectively, in conjunction with an unspecified electron transport material of Ti and Zn.
The nature of the invention is that of defining a solar cell in terms of the characteristics of the light-absorbing layer and electron transport layer.
The state of the prior art is full of solar cells comprising tin based perovskite with oxide electron transport layers.  Moreover, upon formation of the solar cells, the selection of perovskite light-absorbing and electron transport layers based on ability to absorb light and transport electrons within the cell or the bandgap of the materials.
One of ordinary skill is versed in the materials common to use and characteristics of good candidates for tin-based perovskite solar cell construction with a knowledge of bandgap characteristics.  One of ordinary skill is also capable of forming electron transport layer of zinc and titanium, but one of ordinary skill is not readily capable of selecting and determining these materials relative to their band gap values compared to each other.
There is limited predictability relative to the value of lower energy levels of conduction bands of particular light-absorbing materials.  The knowledge of the conduction bands or the data regarding the conduction bands of particular perovskite materials is not readily available or within the level of predictability in the art.  Moreover, the value of the lower end of conduction bands for the extremely broad range of perovskite materials is not predictable.  The same is true for the electron transport layer, which can have any number of components of unlimited values in addition to unlimited amounts of Zn and Ti.
The direction provided by the inventor in regards to the selection of a perovskite material that would have the difference in conduction bands sought with the electron transport layer described is minimal.  Most difficult is that the applicant seems to have selected a particular electron transport layer material with an associated lower end of the conduction band value (though not limited herein), but provides no instruction as to how to select a perovskite that could be within the claimed difference in energy level of the conduction band.  The ability 
A site: Paragraph 16 of the specification teaches the A site “is not limited” and details two possible genera that can be utilized.  Furthermore, this paragraph then discloses five example materials of these genera and states the site “may be composed of two or more kinds of the cations”.  There is no instruction as to what materials would be beneficial to select or how to select the perovskite A site component to make a compound which an energy level of the lower end of the conduction band which would go along with the more specific electron transport material of the invention.  While the applicant has now delimited the use of two cations and alkali metal cations within the claim, this is not particularly limiting or indicative of the values needed for the A site to render a desirable perovskite relative to the electron transport material.
X site: Paragraph 16 details the X site “may be composed of two or more kinds of the halogen anions” and details “An example of the halogen anion located at the X site is an iodide ion”.  The applicant provides no guidance as to what would make an effective or beneficial selection of an X site element.  
The applicant fails to provide any guidance as to what combination of A and X components will render a perovskite with a desirable lower end of a conduction band or what characteristics the selection of materials will impart to the lower conduction band.  The ability to find an effective pair of materials would require guessing and measuring of the entire genre of possible perovskites and range of compositions of electron transport layers then comparing with no direction as to what would be effective.
The applicant also details the addition of “a material other than the light-absorbing material” with no limitations or detail as to how this affects the conduction band energy levels in paragraph 17.
The applicant provides one example of a perovskite with an energy level of the lower end of the conduction band that will fulfill the difference with the electron transport layer applicant has decided upon for comparison.  The applicant only details the use of FA0.83PEA0.17Snl3 in paragraph 73 as a usable perovskite material, with a single, specific electron transport layer.  While paragraph 16 teaches the use of formamidinium ion to be “desirable”, the applicant uses a combination of materials at the A site in the example rendering any guidance as to what is preferred incomplete and without benefit.  With such a specific perovskite material example as that of paragraph 73 and the working example, it is unclear how one of ordinary skill would have been enabled to derive this composition or any additional ones, which fulfill the desired conduction band energy level based on the broad composition disclosure of the light-absorbing layer in the specification.
Due to the lack of any guidance as to how to select an appropriate perovskite material from the broad range put forth with a particular energy level of the lower end of the conduction band and an unlimited Ti/Zn electron transport layer, an extremely high level of experimentation would be needed.  The lack of method of measurement of the conduction band of a guessed perovskite from the composition ranges would make the claims unusable as currently understood. 
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 1 as amended now requires the perovskite material to have an A site “selected from the group consisting of phenethylammonium cation, a guanidinium cation, and an alkali metal cation” however the specification does not detail a perovskite material with these A site materials which has an energy level difference from that of the electron transport material’s lower end of conduction to be less than 0.42 eV.  The only example of a perovskite material disclosed which is to be able to render a desired difference in energy level with that of the electron transport material utilizes formadinium and phenethylammonium cations, not that of the scope of the current claim.  There is no disclosure that a perovskite compound which uses guanidinium and/or an alkali metal cation will provide the effective difference relied upon in the claim.
Claims 2-7 are rejected as being dependent on the rejected base teaching.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV et al (Lv, Minghang, et al. “Performance Enhancement of Perovskite Solar Cells with a Modified TiO2 Electron Transport Layer Using Zn-Based Additives.” Royal Society of Chemistry Advances, vol. 6, 31 Mar. 2016, pp. 35044–35050.), in view of ZHU et al (US PG PUB 2018/0005762).
Regarding claim 1, LV et al details a perovskite solar cell (abstract) in figure 2 comprising a first electrode (FTO, known light-transmissive as a transparent conductive oxide) and a second electrode (Ag) with a light-absorbing perovskite layer (CH3NH3PbI3) and an electron transport layer (ETL) therebetween.  LV et al teaches the use of a perovskite compound featuring a 
The electron transport layer of LV et al is detailed to be a combination of Ti and Zn in the right column of page 35044.  

LV et al fails to discuss the use of a tin-based perovskite and the difference between energy levels of lower ends of conduction bands of the electron transport materials and the perovskite compound.

ZHU et al teaches a perovskite based solar cell, in paragraph 7, just as in LV et al.  Just as in LV et al, ZHU et al teaches an electron transport layer comprising a mixture of Ti and Zn in paragraph 78. Moreover, paragraphs 71-74 teach the use of a perovskite structures comprising the formula ABX3, wherein the A site comprises cations including methylammonium and all the alkali metal cation materials (both alone and in combination), the B site is Sn and the X site is a halogen.  Paragraph 16 of the instant application identifies a perovskite including alkali metal cations, tin and iodide as desirable, which is reflected in the perovskite disclosed in ZHU et al.

At the time of filing, it would have been obvious to one of ordinary skill in the art to select an alkali metal/tin-based perovskite material, as in ZHU et al, for the perovskite material of LV et al, because the substitution of one known perovskite material for another would impart the same predictable result of light-absorbing capabilities.  Regarding the electron transfer layer, LV et al discloses the use of doped TiO2 layers and ZHU et al teaches the use of a mixture of ZnO and TiO2 layers, just as in the instant application.  Regarding the perovskite, ZHU et al teaches the same perovskite material as in the instant application and within the claimed system.  While 

Regarding claims 2 and 3, ZHU et al teaches the use of a mixture of ZnO and TiO2 layers.  This teaching would obviously lead one of ordinary skill in the art to manipulate the amounts of each component within the electron transport layer.  The use of any amount of either oxide material in the layer would be obvious based on the disclosure.  While modified LV et al does not specifically address the claim limitations regarding the energy level of the lower end of the conduction band of the electron transport layer, this is considered to be inherent property resulting from the selection of an amount of Zn/TiO2 as taught by modified LV et al, which are the same as those instant claimed, absent any clear and convincing evidence and/or arguments to the contrary.  As a prima facie case of obviousness has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to the applicant to demonstrate otherwise.

Regarding claim 6, figure 2a of LV et al shows the ETL (electron transport) to be in contact with the perovskite light-absorber.

.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV et al, in view of ZHU et al, as evidence by WAN et al (Wan, Zhixin, et al. “Electrical and Optical Properties of Ti Doped ZnO Films Grown on Glass Substrate by Atomic Layer Deposition.” Materials Research Bulletin, vol. 57, 2014, pp. 23–28., doi:10.1016/j.materresbull.2014.04.070.).
Regarding claims 4 and 5, ZHU et al teaches the use of a mixture of ZnO and TiO2 layers.  This teaching would obviously lead one of ordinary skill in the art to manipulate the amounts of each component within the electron transport layer.  The use of any amount of either oxide material in the layer would be obvious based on the disclosure, rendering the claimed characteristics obvious.  In doing so, the TiO2 and ZnO material mixture can be represented according to the claimed formula, as evidenced by the mixing of TiO2 and ZnO compounds renders this relationship in WAN et al, even if modified LV et al did not represent the composition in this form.  
Allowable Subject Matter
Claim 8 is allowed.
The closest available prior art is that of the previously cited art including LV et al, ZHU et al and WAN et al.  The available prior art does not contemplate the selection of a perovskite material of the claimed composition and an electron transport layer of the claimed composition a difference between an energy level of a lower end of conduction band of the electron transport material and an energy level of a lower end of conduction band of the perovskite compound is less than 0.42 eV.
Response to Arguments
Applicant's arguments filed July 29, 2021 have been fully considered but they are not persuasive. 
The applicant argues the enablement rejection on pages 5-9, recounting the examiner’s rejection on pages 5 and 6.
In response to the first and second paragraphs of the rejection, the applicant argues the examiner fails to show necessary experimentation is “undue” since the applicant shows a working example and details all the possible options for what the perovskite materials and electron transport materials could include.
The examiner disagrees.  The applicant does not disclose a finite group of A-site materials but rather possible “example” materials which are “not limited” to include entire genus of organic cations and alkali metal cations which can be mixed or alone.  The use of a singular example of an effective perovskite material, which uses a mixture of organic cations that are not even specifically disclosed to be used together in the discussed of the A-site in the specification, is not sufficient and provides no direction to one of ordinary skill.  Moreover, the impact of these A-site material on the energy of the lower conduction bands provides is not discussed, providing no guidance or predictability as to how one would select a beneficial material from the list of materials.  No guidance necessitates undue experimentation.  To be clear, the current claim does not provide more guidance as to how one would get to the desired difference between the perovskite and electron transport materials as it details the use of materials that are not even in the single example material.
Regarding the enablement of the electron transport materials, the claim does not provide guidance as to how one manipulates the range of titanium and zinc to obtain a particular level whose energy level difference will be compatible with that of 
In response to the third assertion of the rejection, the applicant argues, on page 8, the method of measurement is known and disclosed.
The examiner agrees with the applicant the method of measurement is disclosed but this still does not lessen the amount of undue experimentation which would be necessary and the number of materials which would need to be guessed and tested in order to find two materials, with minimal guidance, which have an energy level difference value of that of the instant application.
The applicant argues the 4th assertion, on page 9, stating that one of ordinary skill knows a quencher of paragraph 17 “does not significantly” affect the conduction band levels.
Paragraph 17 also simply states that the perovskite “may contain a material other than a light-absorbing material” in which a quencher is only an example.  This is not a limited paragraph directed to only quenchers. 
The applicant further stated in the 4th assertion response “the Office Action failed to address the factors, for example, the level of one of ordinary skill, level of predictability in the art, the existence of working examples and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.”
This argument is not only explicitly incorrect but also confusing.  The examiner has addressed every single one of these Wands factor criteria, in detail in the non-final rejection.  The level of ordinary skill is discussed at paragraph 5d.  The low level of predictability is discussed at paragraph 5e.  The existence of one working example is discussed at paragraph 5g.  The need for an extremely high level of experimentation is discussed at paragraph 5h.  The applicant has chosen to respond to this enablement 
 The applicant argues in response to assertion 5, on page 9, that “the specific examples presented in the specification does not limit the scope or the desired embodiments of the present application”.
This is not a relevant argument.  The examiner agrees the scope is not limited by the examples, but the entire premise of the enablement rejection is that the applicant has not provided enough limitations or guidance to show how one of ordinary skill would be reasonably enabled to make the claimed invention based on the specification.  The lack of working examples outside of one singular perovskite and lack of limitation of the applicant’s scope is exactly the problem in regards to this rejection as the examiner detailed in the Wands factor analysis.  
On page 11, the applicant argues the previous combination of references does not teach the claimed feature “A is at least one selected from the group consisting of phenethylammonium cation and an alkali metal cation”.
The examiner disagrees.  While this quotation is not the language present in the claim, the ZHU et al reference does disclose the use of alkali metal materials as the known perovskite material, which fulfills the claim as a claimed structure.  The use of the same materials as that recognized in the specification would reasonably render the same energy level difference as that claimed and the arguments do not present a position to the contrary.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        11/18/2021

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721